UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

___________________________________
                                    )
KEITH B. GRIMES,                    )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )                   Civil Action No. 11-0416 (RLW)
                                    )
DISTRICT OF COLUMBIA, et al.,       )
                                    )
                  Defendants.       )
___________________________________ )


                                   MEMORANDUM OPINION

        On May 24, 2011, the defendants filed a motion to dismiss or, alternatively, for summary

judgment. In its May 31, 2011 Order, the Court advised the plaintiff, among other things, of his

obligation to file an opposition or other response to the motion. Further, that Order expressly

warned the plaintiff that, if he failed to file his opposition by July 1, 2011, the Court would treat the

motion as conceded. The Court granted the plaintiff’s request for an extension of time, to July 7,

2011, yet, to date, the plaintiff neither has filed an opposition nor requested additional time to do

so.

        The Court will grant the defendants’ Motion to Treat [Their] Motion to Dismiss or, in the

Alternative, for Summary Judgment As Conceded. An Order accompanies this Memorandum

Opinion.


                                                  _______/s/____________________
DATE: July 20, 2011                                ROBERT L. WILKINS
                                                   United States District Judge